Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 1 of 28 PagelD: 27

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

EUGENE MAZO,

And

LISA MCCORMICK. Civil Action No.: 2:20-CV-08174
Plaintiffs,

V5.

TAHESHA WAY, in her official capacity
as New Jersey Secretary of State, -

CHRISTOPHER DURKIN, in his official
capacity as Essex County Clerk,

BE. JUNIOR MALDONADO, in his official
capacity as Hudson County Clerk,

JOANNE RAJOPPI, in her official capacity
as Union County Clerk,

PAULA SOLLAMI COVELLO, in her
official capacity as Mercer County Clerk,

ELAINE FLYNN, in her official capacity
as Middlesex County Clerk,

STEVE PETER, in his official capacity as
Somerset County Clerk

Defendants.

 

 

 

DEFENDANT, JOANNE RAJOPPY’S, BRIEF IN SUPPORT OF THE MOTION TO DISMISS
PLAINTIFF, EUGENE MAZO AND LISA MCCORMICK COMPLAINT PURSUANT TO
FED. R. CIV. P. 1266)

 
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 2 of 28 PagelD: 28

Bruce H. Bergen, Esq. —
Union County Counsel
Department of Law
Administration Building
Elizabeth, New Jersey 07207
(908) 527-4250

Attomey for the Defendant
Joanne Rajoppi
On the Brief:
Moshood Muftau, Esq.,
Second Deputy Counsel
Serena Zachariah

Law Intern.
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 3 of 28 PagelD: 29

Table of Contents
PRELIMINARY STATEMENT. ..0...cccccsccccssccsscetscecseceessaecsaesasesreceaceneseeresanecenes 5
STATEMENT OF FACTS ........cccceccece erent eee eee eee bee ene ee ee nee ede neat ene e SDE EF EES EE EE SE EEE EE 5
LEGAL ARGUMENT ..0.....0cccccccccce cece eter eee renee eee nee peed n cee ened ee ee eed eae ea ene Se eS 7
Standard for Dismissal ...............cccccceceeceeeeaceeeceeereeeee ree rere pete sesbaes ences ee ee eaces 7

I. The Complaint Must be Dismissed Because Union County Clerk Joanne Rajoppi is an

Improperly Named Defendant.............00.:ccc cscs ceceeeneseeeseeeeeeeeenaes seeneneeeenesenee® 7

Il. The Complaint Must Be Dismissed Because the Plaintiffs Do Not Have Standing...9

B. Plaintiffs’ Cause of Action Does Not Meet the Exception to the Standard for

MOOtness.........2cccccecee cece ee ee eee eee neat nade nena ea ease tera ee eens rent eH Eanes sede neater ee tenets 10
C. Plaintiffs’ Cause of Action is Not Ripe for Judicial Review........2....0.cccceeee eens 12
CONCLUSION.....0....... ee beveeneneeeees enna ese e nc ee ee ese seeds aeedeneedeceapeseueneaeereneaeenteneges 15

Table of Authorities

Cases

Inre 2435 Plainfield Ave., 223 B.R. 440, 448 (Bankr. D.N.J. 1998)... 00. cece cess eee 5
Abbott Labs v. Gardner, 387 U.S. 136 (1967)... 0c ccc ccc cece cess reece ee ee eee eee eee eee eeeeneeaenas 12
Ashcroft v. Igbal, 536 US. 662, 678 (2009) ccc cess ecec ccc eee eee ne eee ne teense e eee eee tear ee eee nen tenes 7
Bell Ail. Corp. v. Twombly, 530 U.S. 544, 385 (2007)... ccc ccccec csc ccc en cee tener een ees eect ee ttes 7
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 4 of 28 PagelD: 30

Eagle-Picher Industries, Inc. v. United States Environmental Protection Agency, 759 F.2d 905
(LIBS) oo coc vec see cv eve vee see co ces ees sie con ees eee see pyr eee ees ane ceneecct coe sae sesetstcsaessveusaecsecer sees cece eee 3.
Federal Elections Com'n v. Wisconsin Right to Life, Inc., 551 U.S. 449, 462 (1975)... ........-11
’ Fialka-Feldman v. Oakland University Board of Trustees, 639 F.3d 711, 715 (2011)... ........10
Lewis v. Continental Bank Corp., 494 U.S, 472, 474 (1990) oo cece cee cee cen cee tee cee eae tee nen eee eee cee vee LO

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)..............5 scecscecitescscsensvesesvanees 12
MacManus v. Allan, 2 NJ. Super.557 (1949) oo. coc sce cec cen cee ce cee ee cet nee cee tes ee aee casas ne eae cee ee seen
Production Credit Association v. Farm Credit Admin., 846 F.2d 373 (6th Cir. 1988)............. 13
Southern Pacific Terminal Co. v. Interstate Commerce Com., 219 US. 498 (L911) cc ccc oe LO
Spencer v. Kemma, 523 USL, 18 L997) ccc icc cece ccc n cence erence ete eee t sete ana sean ene bee eeeneees {]
Texas v. United States, 323 U.S. 296 (1998)... ccc cece ee cee cc nee re ee ee cease nae ene tees eeereeneeaes i4
Statutes

N.IS.A. 19: 9-30 eee eee keene eee nee Ane Ee Es PEAS Stee SHEDS GEER SSE GE SSG gaa bed Deedes been EEO 8
NADIA, 19: 13-9. cececeetccrneeeeteceeaee ned easaaeesenneeneeeaaseensneasees ensue aenenscnsenerertenads 9
NASAL 192 23-6000 eR EEE EEE ETE DEERE EERE EES E OE ea 9
NLDS.A. 19: 23-14 cece enc ee ee center n EEE SEDER EEE EE REU REESE EE EIOD ERE REO EE ERR ORES DEE RHEE Ee 7
N.US.A. 19: 23-17 0... cc cece cece cee cece een e erent reer e ered ene eed Eee ed eeceeeeeeeeenee tees 5
NiJ S.A. 19: 23-25 Loo cece cence eee erence denen OER EO EEE EEE EERE A ERO EE RED EER EAE EEE EAD EEE u EE EE ES 5
NUIS.A. 19: 31-Ga.. eee Lane ee tes eeeecenee eae e eae en sence ee see tee naeeereataegeseaea eas 8
NAFSA. S2:16A-98 00 ccc renee eee een nE EE DEEDES EEE ESSE EERE EEO EDEE RATER EEDA EEE Etat Eta 8
NJ Rev Stat § 19223-8000 eccc nce n ence ree ee eee reer e eee eee dda reac nace cede ad dba e eee eee ree eel 13
R. 428-4 ccc e cece ee eee Ree EE EEE EEE d EAA eae e EEE EE EU HEE OEE E DETTE Ea EOD ES ES EAE SO EE Dene eEp en eae 8
R. G7 ee EEE EE EEE E EEE LES EE DEER PEELE EE EES PEERED EEE EES Ba lh
Other Authorities

US, Const. art. TEL. ccc ccc cccccccnc tener entree reese eee eee e en ee seen ee eee bese s PARED peg AG ceneREE SEBO gaS 9,10
2 U.S.C. 87.0000... Leeann eee eee AREA EEE AEE EEE EE EE EEE ELE EEO E DE DEE OEE Eee Etat a Reet ene rees 13
SULS.C. 10D cece cece cece cette eect tenn eee e nde EE DHE n Ae etree EGE REE SHEE EERE E SEG rH EE EES E EES 12
Fed R.Civ.P. 5.) occ cece cece eee ee ne cee ree eee nee ee ene nee DESDE DES EEO EA PEER ES EET EO ea Ene NEA EE EGE a tae 8
Fed. R. Civ. P. L2(D)(G). occ cee reer reece eee teen renee ees nse esos a tenes e een ens bee eta ea nena 7,10
Fed. R.CIv.P. 56.00.00... cc ccccce cece eee ee eee tee ee cen eeeeneasaegaenees veceeesaeetersnaaessessausneeeeenaerees il
PL.’s Compl.............. sccsesasavatuscacsevavscsecuavsesevassevseuscavecertsevavsesaviveecavsenevas eed 14
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 5 of 28 PagelD: 31

Exhibits

Exhibit A........... bene e eects eneeteesseneneneeeurseeeaeeeereteeeerescesceseuneeeeeees beet beee tee eeeeee 5,13
Exhibit Boo... eee e cect eeepc eee renee ee eeeee teed eta eececeeesueeeeneeceueenereeeessvane ees 3,13
Exhibit Co... cece cece cece nee ence eee e renee AEE EPH eed eae en ena EEE EEE pete te eda e fee 11
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 6 of 28 PagelD: 32

PRELIMINARY STATEMENT

Plaintiffs Eugene Mazo and Lisa McCormick have filed a complaint which fails to state a
claim upon which relief may be granted and should be dismissed by the court pursuant to the
Federal Rule of Civil Procedure 12(b)(6). Even if all of the facts alleged in Plaintiffs’ complaint
are to be accepted as true, the claims themselves fail as a matter of law when alleged against

Defendant Union County Clerk Joanne Rajoppi.

Plaintiffs are former candidates who lost the 2020 Congressional election for New
Jersey’s Tenth and Twelfth Congressional Districts, respectively. Plaintiffs filed this action on
July 7, 2020 against the Secretary of State, Tahesha Way, and Union County Clerk, Joanne
Rajoppi, along with several other New Jersey County Clerks, seeking to overturn N.JS.A 19:23-

17 and §19:23-25.1, also referred to as the New Jersey Slogan Statutes.
STATEMENT OF FACTS

Plaintiffs Eugene Mazo and Lisa McCormick are both former candidates for the 2020
Democratic Party nomination for the U.S. House of Representatives in New Jersey’s Tenth and
Twelfth Congressional districts, respectively. (P1.’s Compl. at 20). Plaintiffs were defeated in
the Democratic Primary on July 7", 2020. (See Exhibits A, B, Primary Election Results).
Plaintiff Eugene Mazo, on his petition of nomination for the New Jersey primary election, listed
the following slogans to be printed on the ballots distributed to Essex, Hudson, and Union

counties:

“Essex County Democratic Committee, Inc.”

 

‘ Courts may consider documents attached and referred to in the complaint, matters of public record, and authentic
documents, without triggering a conversion from a Rule 12(b)(6) motion fo a Rule 56 summary judgment motion.
In re 2435 Plainfield Ave., 223 B.R. 440, 448 (Bankr. D.N.J. 1998). _

5
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 7 of 28 PagelD: 33

Hudson County Democratic Organization”
“Regular Democratic Organization of Union County” (Pl.’s Compl. at 29-30).

Officials within the New Jersey Secretary of State’s Division of Elections notified
Plaintiff Eugene Mazo that, unless he was authorized by the organizations to use the names of
the above mentioned incorporated associations, his nomination petition would read as, “NO
SLOGAN.” (P1.’s Compl. at 31). Plaintiff Mazo did not receive the necessary authorizations but
instead, used three different slogans with the permission of other New Jersey associations. (PI.’s

Compl. at 32).

Plaintiff Lisa McCormick, on her petition of nomination for the New Jersey primary
election, listed the slogan, “Not Me. Us.”, to be printed as her slogan. (Pl.’s Compl. at 33).
Officials within the New Jersey Secretary of State’s Division of Elections notified Plaintiff Lisa
McCormick that uniess she was authorized by the organizations to use the names of the above
mentioned incorporated associations, her nomination petition would read as, “NO SLOGAN.”
(Pl.’s Compl. at 34), Plaintiff McCormick then listed as her slogan “Bernie Sanders Betrayed the
NJ Revolution”. (PI.’s Compl. at 35). Once again, officials within the New Jersey Secretary of
State’s Division of Elections notified Plaintiff McCormick that unless she was authorized by the
organizations to use the names of the above mentioned incorporated associations, her nomination
petition would read as, “NO SLOGAN.” (PL’s Compl. at 36). Plaintiff McCormick having not
obtained the required authorizations from Bernie Sanders, used the slogan, “Democrats United

for Progress”, with the required authorization from that organization. (PI.’s Compl. at 36-37).
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 8 of 28 PagelD: 34

LEGAL ARGUMENT
Standard For Dismissal

The Court may grant a motion to dismiss pursuant to Fed, R. Civ. P. 12(b)(6) when the
complaint fails “to state a claim upon which relief can be granted.”. Courts should grant a motion
to dismiss when the plaintiff has not pled facts sufficient to “state a claim to relief that is
plausible on its face”. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although a
complaint does not require detailed factual allegations, it must establish grounds for relief that
are not merely speculative. Jd. A complaint can be considered plausible on its face when a
plaintiff “pleads factual content that allows the court to draw reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678.

1. The Complaint Must be Dismissed Because Union County Clerk Joanne Rajoppi is an

Improperly Named Defendant

Plaintiffs’ principal contention is with Union County Clerk Rajoppi’s compliance with
the New Jersey Slogan Statutes. (Pl.’s Compl. at 2). Plaintiffs argue that by virtue of Joanne
Rajoppi’s position as Union County Clerk, she is responsible for the claims of unconstitutionality
Plaintiffs bring against the New Jersey Slogan Statutes. (Pl.’s Compl. At 4). However, Rajoppi’s
position as Union County Clerk does not require her to evaluate the constitutional merit of the
Slogan Statutes. MSA 19.23-14. In fact, her position requires her to fully comply with the
Slogan Statutes and, in doing so, performed no action directly inducing Plaintiffs’ alleged
constitutional rights violation. “The county clerk shall transmit [campaign slogan certified by
municipal clerk] to the Election Law Enforcement Commission in the form and manner

prescribed by the commission...” Jd. “Certainly the duty of the Town Clerk is to print only what
* Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 9 of 28 PagelD: 35

complies with the law.” MacManus y. Allan, 2 N.J. Super. 557 (1949). It cannot be said that a
valid claim exists against the Union County Clerk, nor relief be granted to Plaintiffs by the
Union County Clerk because she does not hold the authority to enforce New Jersey election
statutes. Rather, such responsibility falls under the purview of the Secretary of State. N.J.S.A.

19-31-6a and N.JS.A 52: 164-98.

The Federal Rules of Civil Procedure require that plaintiffs drawing into question the
Constitutionality of a state statute serve the Attorney General. Fed R.Civ.P. 5.1. “Tt is better to
assure, through notice, that the Attorney General is able to determine whether to seek
intervention on the ground that the act or statute affects a public interest.” Id. Accordingly, New
Jersey State Court Rules read that “Ifthe validity of a State constitutional provision or of a
statute, rule, regulation, executive order or franchise of this State is questioned in any action to
which the State or an agency or officer thereof is not a party, the party raising the question shall
give notice of the pendency of the action to the Attorney General.” R 4:28-4. Plaintiffs’
complaint includes communications from the Secretary of State’s office regarding their use of
prohibited slogans on theit nomination petitions. (PL’s Compl. at 34 and 36). Considering that it
was only the Secretary of State’s office who contacted Plaintiffs regarding this matter, that the
Attorney General’s office must be notified when the Constitutionality of a state statute is called
into question, and that the County Clerk has no election-related duty outside of distributing pre-
printed ballots, it is clear that evaluating the constitutionality of state election statutes falls under

the purview of the state.

While the Union County Clerk is responsible for providing and maintaining election
ballots before the primary election, it is the Secretary of State who delivers to the County Clerk

such supplies necessary for the election. N.JS.A, 79: 9-3, Tahesha Way, in her official capacity

g
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 10 of 28 PagelD: 36

as Secretary of State, serves as the Chief Elections Official for the state of New Jersey. N.J.S.A
19:31 6a. As Chief Elections Official, Tahesha Way has the responsibility to enforce the state’s
election statutes including the one at issue. N.JS.A. 19:31-6a and NISA 52:16A-98, Her
position requires her to serve as the filing officer for individuals running for state and federal
office. NIS.A 19:13-9 and N.J.S.A 19:23-6. In that regard, Tahesha Way is the only properly
named defendant seeing as she has direct control over enforcement of the statues in question and

has the capacity to provide the relief that Plaintiffs seek.

Plaintiffs note that when contacted with information regarding the elections and the use
of prohibited slogans on their election ballots, such communication was received from officials
within the Secretary of State’s Division of Elections.(P1.’s Compl. at 34 and 36, see Plaintiff's
complaint generally). Considering the well-known role that the Secretary of State plays as chief
elections officer, such communication from the Secretary of State to Plaintiffs is an appropriate
representation of where the responsibility for this cause of action lies. NJ.S.A 19:31-6a, There
was no mention in the entirety of Plaintiffs’ complaint which demonstrated any overt or direct
action on the part of Union County Clerk, Joanne Rajoppi, necessary to establish her role in this
cause of action, nor was there any action on the part of Joanne Rajoppi regarding the Slogan
Statutes themselves, their validity, or their applicability to Plaintiffs’ slogans in the 2020

Congressional primaries.
TE. The Complaint Must Be Dismissed Because Plaintiffs Do Not Have Standing

Acticle IH of the United States Constitution allows federal courts to preside only over

ongoing cases and controversies. U.S. Const. art. HI. Article HII denies federal courts the power |
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 11 of 28 PagelD: 37

to decide questions that cannot affect the rights of litigants in the case before them. Lewis v.

Continental Bank Corp., 494 U.S. 472, 474 (1990).
A. Plaintiffs’ Cause of Action is Moot

Plaintiffs’ unsuccessful bid to run for Congressional office with a campaign slogan listed
on the ballot that is adverse to New Jersey statutory law, renders this cause of action moot.
Considering the primary election has already occurred, there cannot be said to be an existing case
or controversy. Plaintiffs’ plans to seek Congressional office m the future are merely speculative
and insufficient to secure the federal court’s jurisdiction over this case as they are not currently
Congressional candidates and do not suffer the harm stated in the complaint. (P1.’s Compl. at 8-
9). Under the “case or controversy requirement” in Article I, federal courts are barred from
issuing advisory opinions. U.S. Const. art. IIT § 2. “The "case or controversy” requirement
prohibits all advisory opinions, not just some advisory opinions and not just advisory opinions
that hold little interest to the parties or the public.” Fialka-Feldman v. Oakland University Board
of T: rustees, 639 F.3d 711, 715 (2011). It cannot be said that a present case or controversy exists
simply because Plaintiffs anticipate violating existing lawful New Jersey election statutes in the
future. Therefore, this court lacks subject matter jurisdiction and shouid dismiss this case

pursuant to Fed R. Civ. P. 12(6)(1).
B. Plaintiffs’ Cause of Action Does Not Meet the Exception to the Standard for Mootness

Plaintiffs argue that because of their plans to run in the 2022 primary or general election,
the issue is subject to the exception for mootness and is therefore “capable of repetition, yet
evading review”. Southern Pacific Terminal Co. v. Interstate Commerce Com., 219 US. 498

(1911). However, the doctrine applies only in exceptional cireumstances when the plaintiff has

10
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 12 of 28 PagelD: 38

shown that “(1) the challenged action is in its duration too short to be fully litigated prior to
cessation or expiration, and (2) there is a reasonable expectation that the same complaining party
will be subject to the same action again." Federal Elections Commission v. Wisconsin Right to

Life, Ine. 551 U.S. 449, 462 (1975).

Plaintiffs, however, cannot meet the first element of this standard. Courts have ruled that
a challenged action is considered to be too short in duration when it cannot be fully reviewed
before its expiration. Spencer v, Kemna, 523 U.S.1, 18 (1997). It must be noted that the 2020
primary Congressional election cycle has passed and that the 2020 general election cycle is
currently taking place. (Exhibit C, Governor Murphy Executive Order). If, in the 2022
Congressional election cycle, Plaintiffs choose to run once again on slogans adverse to the
Slogan statutes, they can file a summary action in federal or state court pursuant io Fed.R.Civ.P.
56 or R. 4:67, respectively. At that time, Plaintiffs would be bona fide Congressional candidates
and have standing to challenge the election statutes compared to the current situation in which
they are bringing litigation simply as individuals who have run for Congressional office in the
past. Rather, Plaintiffs’ have deliberately decided to bring this claim to litigation two full years
from the next election cycle instead of using an altermate means of review, thereby stifling
judicial economy. If Plaintiffs seek to address their issues with the New Jersey Slogan statutes in
order to be able to run in the next election, they should file a summary action upon determination

of a slogan for the next Congressional race.

Plaintiffs’ cause of action also fails to meet the second prong of the exception to
mootness because it operates on the presumption that the slogans they will choose in the
upcoming 2022 Congressional election will either be denied or violate the Slogan Statutes.

However, Plaintiffs used current Presidential candidates’ names in their slogans. (P1.’s Compl. at

tl
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 13 of 28 PagelD: 39

}. There is no Presidential election in 2022. 3 U.S.C. §101. It cannot be therefore established that
Plaintiffs would reasonably encounter the same action, seeing as it is unlikely they would be
running for the 2022 Congressional election using a slogan including a former Presidential
candidate’s name. Even if Plaintiffs did plan to run using the name of an individual or
association in their slogan, it is speculative to assume that Plaintiffs would not receive
permission from said individuals or associations seeing as both Plaintiffs received such

permission in the 2020 election. (Pl.’s Compl. at 32, 36-37.)
C, Plaintiffs’ Cause of Action is Not Ripe For Judicial Review

In order to have standing, plaintiffs must allege “an injury in fact” that is “concrete and
particularized and actual or imminent, not conjectural or hypothetical.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560 (1992). Here, Plaintiffs are not asking for a Constitutional evaluation
of the Slogan Statutes in order to rum in any current election. Rather, Plaintiffs are asking the
court to evaluate the Constitutionality of the Slogan Statutes now, so that they may use slogans

adverse to current law at some point in the future.

Courts are constitutionally barred from rendering advisory opinions and engaging in
hypothetical and abstract debates. Jd. The doctrine of ripeness aids in avoiding premature
adjudication. Jd. In deciding whether or not a claim is ripe for adjudication, courts employ a
two-prong test: (1) Is the claim fit for judicial decision in that it arises in a concrete factual
context and concerns a dispute that is likely to come to pass (2) What is the hardship to the

_ parties of withholding court consideration Abbott Labs v. Gardner, 387 U.S. 136 (1967).

The first prong of this test has not been met as established by the facts stated in the

complaint. The pleadings state that if Plaintiffs were to lose in the 2020 election, would run for

iZ
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 14 of 28 PagelD: 40

Congressional office once again in 2022. (P1.’s Compl. at 22). Plaintiffs were defeated in their
bid for Congressional seats. (Exhibits A, B, Primary Election Results). The next Congressional
election will take place in 2022. (2 U.S.C. §7). The facts and disputes that Plaintiffs argue
require judicial review have not yet occurred. Plaintiffs, by statute, are required to collect 200
signatures in order for their name to appear on a Congressional election ballot. NJ Rev Stat $
19:23-8. Without having done so, Plaintiffs do not have a claim fit for judicial decision as there is
no concrete factual context from which their claims arise. The continued existence of the Slogan
Statues has no effect on the Plaintiffs’ conduct and will not harm Plaintiffs unless and until they
coliect enough signatures to be legitimate Congressional candidates. Plaintiffs do not allege that
they have been denied the use of a slogan under the Slogan Statutes for the upcoming 2022
election, and so it cannot be said that there has been a tangible denial of a slogan chosen by the
Plaintiffs from which they may be able to draw harm for this cause of action. Courts have found
that in cases where the primary conduct of the parties is unaffected by a regulation’s continued
existence, the challenge to the regulation was not ripe for judicial review. Production Credit
Association v. Farm Credit Admin., 846 F.2d 373 (6th Cir. 1988). Furthermore, courts have also
deemed matters unfit for current resolution if it was shown that allowing the question posed arise
in “some more concrete and final form” would confer benefit on the deliberating court. Eagle-
Picher Industries, Inc. v. United States Environmental Protection Agency, 759 F.2d 905 (1985).
Plaintiffs have not shown that they currently suffer harm duc to the Slogan Statutes but rather,
base their cause of action on speculation that the slogans they will choose in the future wiil be

adverse to the Slogan Statutes. |

As for the second prong, the parties allege that their future plans to run in the 2022

Congressional election on slogans contrary to the New Jersey Slogan Statutes would be impeded

13
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 15 of 28 PagelD: 41

if courts were not to take this matter under consideration. (P1.’s Compl. at 22, 28). Plaintiffs’
argument is contingent upon their plans to run in the future. (P1.’s Compl. at 22). This, however,
is insufficient to create a cause of action that is ripe enough for review. Texas v. United States,
523 U.S. 296 (1998). “Further, a claim is unripe if it depends on contingent future events.” Jd. at
300. Courts also generally regard conduct that the plaintiff is not required to participate in, as
insufficient to create the hardship necessary to meet this prong. /d. Plaintiffs have not established
a tangible hardship for which a remedy is available as the harm they describe operates ona .
presumption that they will run again and face resistance by the Slogan Statutes. (P1.’s Compl. at
22, 48-49). However, it is unclear what the political climate will be like in 2022, and whether or
not Plaintiffs’ plans to run will involve using the name of another candidate or association.

Plaintiffs claims, therefore, are unripe for judicial review.

14
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 16 of 28 PagelD: 42

CONCLUSION

For the reasons stated above, the Court should grant Defendant Union County Clerk

Joanne Rajoppi’s Motion to Dismiss for Failure to State a Claim for all of the Counts stated in

Plaintiffs’ complaint and dismiss Plaintiffs’ action.

one 0% jl } wW jo

Respectfully Submitted,

Moshood Muftau, Esq.
Second Deputy Counsel

GuierZee

Serena Zachariah

Law Intern

15
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 17 of 28 PagelD: 43

Exhibit A
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 18 of 28 PagelD: 44

8/1/2020 Election Results §U.S. ELECTIONS

US. ELECTIONS

 

Advance (ni.com)

 

New Jersey Elections Results

 

  

 

 

 

i 2020-07-07 ’ New Jersey } U.S. House - District 10 Bem Primary *

* Indicates an uncontested race and wilf not be tabulated.

US. House - District 10 - Dem - Primary

Summary Results

 

 

 

297 of 55% Precincts Reporting - 53.9% Updated; Jul, 25, 2020 11:08 ani EST
Patty Name . Votes Vote %

em Payne le, Donald () @ «56327 «8934%

Dem Mazo, Eugene 4,066 §45%

Bem Fiora, John ; 2,652 4.21%

 

{i} Incumbent R Runol Winner

 

 

 

 

 

 

 

 

County Results
Essex
171 ef 295 Precinets Reporting - 57.97% Updated: Jul. 45, 2020 41:08 am EST
Party Name Votes Vote %
Dem — Payne Jr, Donald (i) @ 34,798 89.95%
Dem Mazo, Eugene 2,724 704%
Dem — Flora, John 1,166 3.01%
(Incumbent RB Runoff G Winner
Hudson
57 of 132 Precincts Reporting - 43.18% Updated: Jul, 15, 2020 11:08 am EST
Party Name Votes Vole %
Dem Paynes, Donald) @ «882K
Bem — Flora, John - 21512 9.61%
Dem Mazo, Eugene , 927 774%
G)Iecumbent RB Runoff & Winner
Union
69 of 124 Precincts Reporting - 55.65%. . Updated: jul. 15, 2028 14:08 am EST
Party Name Votes Vote %
Dem Payne Jr, Donald (i) & 1,627) 93.94%
Dem = Mazo, Eugene 415 335%
Bem — Flora, Jotin 335 271%

 

{i} Incumbent R Runoff Winner

TE AGSOCMATED PREGS

 

aos rescence,

   

Boy Temgafite AP Enue AP netget ese

nilps:Velections.ap.orginjresulk/2020-07-07 Istate/M Uracel traced 1282 Ww
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 19 of 28 PagelD: 45

Exhibit B
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 20 of 28 PagelD: 46

arrrad20 Election Resuks 1.5. ELECTIONS

Advance {nj.cam) << US. ELECTION

 

SHARES @ Qo pontine

New Jersey Elections Results

| 2020-07-07)

 

 

 

 

 

 

New Jersey vi i U.S. House - District 12 Dem Primary *

 

‘Indicates an uncontested race and will not be tabulated.

 

U.S. House - District 12 - Dem - Primary

Summary Results

 

 

377 of 544 Precincts Reporting ~ 69.3% Updated: Jul. 15, 2020 3:26 pm EST
Party Narre Votes Vote %

Dem Watson Coleman, Bonnie i) a §7,220 8 689.99% :

Bem McCormick, lisa : 6366 = 10.01%

 

{i)Incumbent ® Runoff Winner

 

 

 

 

 

 

 

 

 

 

 

 

County Results
Mercer
133 of 178 Precincts Reporting - 78.24% Updated: Jul. 15, 2628 11:08 are EST
Panty Name Votes Vote %
Bem Watson Coleman, Bonnie {I} % 27,570 B916%
Bem = McCormick, Lisa . 3551 10.84%
. {Bincumbent R Runefl & Winner
Middlesex
155 of 243 Precincts Reporting - 63.79% Updated: ful, 15, 2020 3:26 pm EST
Party Name Votes Vote %
Dem Watson Coleman, Bonnie (i} & 17,985 89.88%
Dem = McCormick, Lisa 2024 10.12%

(i}incumbent R Runoff Winner
Somerset
46 of 68 Precincts Reporting - 58.82% Updated: Jul. 15, 2620 11:08 am EST
Party Name Votes Vote %
Dem Watson Coleman, Bonnie {i} @ 4,970 88.56%
Bam = MeCornick, lisa 423 1A4%

{i}Incumbent BR Runoft @Winner
Union
49 of 63 Precincts Reporting ~ 77.78% Updated: jul. 15, 2020 2:08 am EST
Party Name Votes Vote %
Sem Watson Coleman, Bonnie {i} & 6695 94.79%
Dem McCormick. Lisa 368 5.21%

(@ Incumbent RK Runoff @ Winner

THE AZEUCLATED PRESS Rivage ME Fares a8. Seb cep ee BER Ase at) thd tens, oll ions meseterect

   

hitpsalections. ap.arg/njresults/2020-07-07/stats/hMracetHiracaid’a 124 vA
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 21 of 28 PagelD: 47

Exhibit C
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 22 of 28 PagelD: 48

EXECUTIVE ORDER NO. 120

WHEREAS, in light of the dangers posed by COVID-13, I issued
Executive Order No. 103 (2020) on March 9, 2020, the facts and
circumstances of which are adopted by reference herein, which
declared both a Public Health Emergency and State of Emergency;
and

WHEREAS, to further protect the health, safety, and welfare
of New Jersey residents by, among other things, reducing the rate
of community spread of COVID-19, I issued Executive Order No. 104
(2020) on March 16, 2020, the facts and circumstances of which are
also adopted by reference herein, which established statewide
social mitigation strategies for combatting COVID-19; and

WHEREAS, on March 21, 2620, I issued Executive Order No. 107
(2020), superseding Executive Order No. 104 (2020) and requiring
New Jersey residents to remain home or at their place of residence
subject to limited exceptions, cancelling social gatherings, and
limiting all restaurants and other dining establishments to
offering only food delivery and/or take-out services; and

WHEREAS, on April 7, 2020, I issued Executive. Order No. 119
(2020), which declared that the Public Health Emergency declared
in Executive Order No. 103 [{2020) continues to exist; and

‘WHEREAS, as of April 7, 2026, according to the World Health
Organization, there were more than 1,279,000 confirmed cases of
COVID-18 worldwide, with over 12, 000 of those cases having’
resulted in death; and

WHEREAS, as of April 7, 2020, according to the Centers for
Disease Control, there were more than 374,000 confirmed cases
of COVID-19 in the United States, with over 12,0800 of those
cases having resulted in death; and

WHEREAS, as of April 7, 2020, there were over 44,400
positive cases of COVID-19 in New Jersey, with at least 1,232

of those cases having resulted in death; and
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 23 of 28 PagelD: 49

WHEREAS, on March 19, 2020, I issued Executive Order No. 105
.{2020), which declared that certain elections set to take place in
March and April were postponed until May 12, 2020, because allowing
those elections to proceed as they were originally planned during
this unprecedented COVID-19 health crisis would create hardships
and health risks for voters, poll workers and candidates alike;
and

WHEREAS, pursuant to Executive Order No. 105 (2020), there
will be no polling places in the elections now scheduled for
May 12, 2020, and all registered voters will instead be receiving
vote-by-mail ballots; and

WHEREAS, pursuant to N.J.S.A. 19:2-1 and N.J.S.A. 19:23-40,
the primary elections for the November general election are
scheduled to be held on June 2, 2020, the Tuesday after the first
Monday in dune; and

WHEREAS, pursuant to N.J.S.A. 19:2-1, the primary elections
for delegates and alternates to the national conventions of
political parties are scheduled to be held on June 2, 2020, the
Tuesday after the first Monday in June; and

WHEREAS, preparations for the June primary elections begin in
earnest in April with, among other steps, the submission of the
certified list of suggested polling places pursuant to N.J.S.A.
19:8-2 and the mailing of vote-by-mail ballets for the June primary
elections pursuant to N.J,S.A. 19:63-9; and

WHEREAS, public health officials have predicted that the peak
of COVID-19 cases in New Jersey will occur in April; and

WHEREAS, preparing for the June primary elections during the
potential height of the COVID-19 emergency will negatively impact

election officials’ preparation efforts; and
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 24 of 28 PagelD: 50

WHEREAS, the COVID-19 emergency and its impact are likely to
extend for an as-yet-undetermined period of time beyond the
estimated peak; and

WHEREAS, the uncertain timeline of the COVID-19 emergency
makes it difficult for election officials and voters to properly
plan and prepare for and fully participate in the June primary
élections; and

i

WHEREAS, in recognition of the severity of and uncertainty
surrounding the COVID-19 emergency, the Democratic National
Convention has been postponed from July 13-16, 2020, to August 17~
20, 2020 — clase in time to the Republican National Convention,
which is scheduled for August 24-27, 2020; and

WHEREAS, both national party conventions are now being held
in August, which mitigates the need for the presidential primary
elections and the primary elections for delegates and alternates
to the national conventions to be held in June; and

WHEREAS, the June primary elections for the United States
Senate, the United States House of the Representatives, and the
25th Legislative District of the New Jersey Legislature, as well
as upcoming county and municipal primary elections and county
committee elections, are not tied to national or state party
conventions, providing flexibility on when they can occur; and

WHEREAS, the Jone primary elections do not implicate budget
Geadlines, employment decisions, or forms of government like
certain elections that were changed to exclusively vote-by-mail in
Executive Order No. 105 {2020}, and therefore can be postponed
without impacting federal, state, or local government functions;
and

WHEREAS, States generally have discretion to dictate the >
time, manner, and place ef elections in the absence of controlling

federal law; and
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 25 of 28 PagelD: 51

WHEREAS, allowing the June primary esiections to proceed as
they were originally planned during this unprecedented COVED-19
health crisis will create hardships and heaith risks for voters,
poll workers, and candidates alike; and

WHEREAS, election officials require flexibility and
sufficient lead time te adapt the State’s voting infrastructure to
confront the magnitude of the public heaith and safety risks of
the COVID-19 pandemic; and

WHEREAS, social distancing measures are required for a period
of as-yet-undetermined duration, and the COVID-19 outbreak may
have significant effects on New Jersey’s voting systems as long as
social distancing measures are in place and for some time
thereafter; and

WHEREAS, the full participation of voters and candidates is
critical to a robust democracy; and

WHEREAS, failing to take proactive actions to mitigate the
adverse impacts of the current health crisis on the upcoming
primary and other scheduled elections carries the risk of
disenfranchising countless citizens; and

WHEREAS, expecting voters to report to public polling
locations to vote in June in the midst of the COVID-19 crisis will
hinder public participation in the democratic process,
particularly among elderly and immune-compromised voters, and
undermine the legislative intent of provisions like N.J.5.A.
19:8-2 and 29:8-3.1, which are designed to ensure that such voters
can exercise their right to vote; and

WHEREAS, postponing the June primary elections will give
New Jersey election officials enough time to take the necessary
steps to address the negative impacts of the present health crisis
on the upcoming primary elections, allowing voters to exercise

their constitutional franchise without jeopardizing their heaith
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 26 of 28 PagelD: 52

and safety, and increase the likelihood that the elections will
include in-person voting; and

WHEREAS, in lieu of a primary election, Independent
candidates must submit petitions for direct nomination for the
November general election, N.J.S.A, 19:23-3 through -9; and

WHEREAS, pursuant to N.J.S.A. 19:13-9, petitions for direct
nomination for the November general election are due by 4:00 p.m.
on the day of the primary election for the general election, which
currently is June 2, 2020; and

WHEREAS, to ensure that Independent candidates are not
disadvantaged relative to political party candidates, postponing
the June primary elections should also result in the postponement
of the deadline for petitions for direct nomination for the general
election; and

WHEREAS, to limit unnecessary person-to-person contact during
the. COVID-19 emergency, Executive Order No. 105 {2020) also
required the electronic collection and submission of political
party candidate and delegate petitions through an online form
created by the Secretary of State; and

WHEREAS, allowing Independent candidates to submit their
petitions electronicaliy, in addition to hand delivery, will help
limit unnecessary person-to-person contact; and

WHEREAS, allowing voters to fill out and submit petitions
electronically, so that candidates and campaigns need not
physically gather petitions by going to individual voters in
person, Will help Limit unnecessary person-to-person contact; and

WHEREAS, New Jersey citizens are presently faced with the
choice of exercising their constitutional franchise, or

endangering their health and safety; and
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 27 of 28 PagelD: 53

WHEREAS, the Constitution and statutes of the State of
New Jersey, particularly the provisions of N.d.8.A. 26:13-1
et segq., N.J.S.A. App. A: $-33 et seq., N.J.S.A. 38A:3-6.1, and
N.0.S.A. 38A:2-4 and all amendments and supplements thereto,
confer upon the Governor of the state of New Jersey certain
emergency powers, which I have invoked;

NOW, THEREFORE, I, PHILIP 0. MURPHY, Governor of the State of
New Jersey, by virtue of the authority vested in me by the
Constitution and by the Statutes of this State, do hereby ORDER
and DIRECT:

1. The federal and State primary elections scheduled for
June 2, 2020, shall be postponed and rescheduled for Tuesday,
July 1, 2020.

2. Any other election scheduled for a date on or between
May 13, 2020, and July 7, 2020, shall be postponed and rescheduled
for Tuesday, July 7, 2020.

3. With the primary eleetions being postponed = and
rescheduled for July 7, 2020, all deadlines for meeting statutory
requirements for a primary election shall be calculated using the
July 7, 2026 primary election date, except for any deadlines that
eccur prior to Aprii 11, 2020 when calculated using the June 2,
2020 date, including but not limited to the filing deadline for
candidate petitions for the primary election. Notwithstanding the
preceding sentence, the party affiliation deadline under N,J.S-A.
19:23-45 shall be calculated based on the July 7, 2020 primary
election date.

4. Petitions for direct nomination for the general election
filed under N.J.8.A. 19:13-3 through -9 shall be due by 4:00 p.m.

on July 7, 2020.
Case 2:20-cv-08174-SDW-LDW Document 7-2 Filed 08/07/20 Page 28 of 28 PagelD: 54

5. The electronic signature and submission requirements
that are set forth in Paragraphs 1, 2, 3, 4, and 5 of Executive
Order Noa. 105 (2020) shail be extended to the petitions for direct
nomination for the general election filed under N.J.S.A. 19:13-3
through ~9 that are due by 4:00 p.m. on duly 7, 2020.

6. This Order shail take effect immediately.

GIVEN; under my hand and seal this
gt day of April,
Two Thousand and Twenty, and of
the Independence of the United
States, the Two Hundred and
Forty-Fourth.
[seal] /s/ Philip D. Murphy

Governor

Attest:
/s/ Matthew J. Piatkin

Chief Counsel to the Governor
